Citation Nr: 0306483	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from July 1954 to January 
1958.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Montgomery, Alabama, Regional Office, which denied claims 
filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death, entitlement 
to dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318, and entitlement to Dependents' Educational Assistance 
under 38 U.S.C.A., Chapter 35.  In March 2001, the Board 
remanded the case to that regional office for additional 
evidentiary development.  Jurisdiction over the case was 
subsequently transferred to the Columbia, South Carolina, 
Regional Office (RO).  The case is now ready for final 
appellate determination.


FINDINGS OF FACT

1.  The veteran's death in December 1998 was listed on the 
certificate of death as caused by advanced multiple myeloma.  
No autopsy was performed.

2.  At the time of death, service connection was not in 
effect for any disability.  

3.  It has not been shown, by competent evidence, that 
multiple myeloma was present in service or proximate thereto, 
nor was multiple myeloma manifested within a one-year, post-
service presumptive period.  Multiple myeloma was initially 
medically shown more than three decades after service.  

4.  It has not been shown, by competent evidence, that the 
veteran was actually exposed to any harmful ionizing 
radiation in service.  Additionally, it has not been shown, 
by competent evidence, that the veteran's multiple myeloma 
was related to any incident of service including alleged 
ionizing radiation exposure. 

5.  In 1994, after the veteran's initial claim for service 
connection for multiple myeloma was filed with VA, rating 
decisions denied service connection for multiple myeloma.  
After receiving timely notice thereof, the veteran did not 
express timely disagreement with said 1994 rating decisions.

6.  It has not been shown that at the time of his December 
1998 death, the veteran was in receipt of, or entitled to 
receive, compensation for any service-connected disabilities 
that were continuously rated totally disabling either from 
the date of the his discharge or release from active duty for 
a period of not less than 5 years immediately preceding 
death, or for a period of 10 or more years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in or aggravated by the 
veteran's active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2002).  

3.  The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. § 3.22 (effective prior to January 21, 2000).  

4.  The criteria for entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A., Chapter 35, have not been met.  
38 U.S.C.A. §§ 3501, 5107 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021(a)(2) (2002); and Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is potentially applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 et. seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed on said appellate 
issues.  A DD-214 Form indicated that the veteran was a 
medical laboratory specialist during service.  The veteran's 
service medical/personnel records/radiation dosimeter 
information have been sought by the RO, but to no avail 
(although a May 1976 National Guard enlistment examination 
report with attendant medical questionnaire and certain 
National Guard administrative records were obtained, which 
did not include any complaints, findings, or diagnoses 
pertaining to myeloma or any indication of radiation 
exposure).  Additionally, pursuant to the Board's March 2001 
remand, another attempt to obtain any such relevant service 
records proved fruitless.  The RO has also attempted to 
obtain relevant records from appellant.  However, in a May 
2002 written statement, appellant stated that she did not 
have any service medical records; that the veteran had never 
served in, or was assigned to, a "reserve unit"; and that 
according to a serviceman who knew the veteran, the veteran 
had not worn any radiation dosimeter badges.  It does not 
appear from that statement that any radiation exposure 
dosimeter data might in actuality exist.  Additionally, in 
accordance with 38 C.F.R. § 3.311, the RO requested dose 
information from the appropriate service department for any 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), including pursuant to March 2001 Board remand.  
However, the service department response was that no such 
records were available.  

Pursuant to Board remand, an October 2002 VA medical opinion 
was rendered as to the etiology of the veteran's fatal 
myeloma.  That VA medical opinion together with the other 
clinical evidence of record adequately details the 
circumstances and nature of the veteran's fatal myeloma and 
indicates whether that disease was related to service.  There 
is no indication that there is any additional, available, 
material evidence not of record which would alter the 
outcome.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.  The Board's March 2001 
remand and more recent June 2002 RO letter specifically 
advised appellant as to which party could or should obtain 
which evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, appellant's service organization local 
representative in a January 2003 written statement stated 
that pursuant to the Board remand, the "development 
requested has been completed by the RO."  Apparently in a 
subsequent March 2003 informal hearing presentation, 
appellant's service organization national representative 
asserted that said VA medical opinion's conclusion that the 
veteran's myeloma was not related to service was inadequate, 
because it was not expressed in "reasonable doubt" 
terminology (whether the myeloma was at least as likely as 
not related to service).  However, this assertion is without 
merit, because that VA medical opinion's conclusion was not 
conditional in nature or indicative of any reasonable degree 
of uncertainty, but rather unequivocally stated that there 
was no relationship at all between the veteran's myeloma and 
service.  Thus, that VA medical opinion's conclusion meant, 
in essence, that there was no probability of a causal or 
etiological relationship between the myeloma and service.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to these appellate issues.  
A.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
cancer (such as multiple myeloma) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)), the United States 
Court of Appeals for Veterans Claims (Court) held that 
service connection for disabilities claimed to be due to in-
service ionizing radiation exposure can be accomplished by 
three methods.  

Under the first method, there are certain types of cancer 
which will be presumptively service-connected by statute, 
including multiple myeloma, where a radiation-exposed veteran 
participated in a radiation-risk activity.  38 U.S.C.A. 
§ 1112(c)(2)(A)-(O); 38 C.F.R. § 3.309(d).  

Under the second method, 38 C.F.R. § 3.311(b)(2) provides a 
list of radiogenic diseases, including multiple myeloma, 
which will be service-connected under certain conditions.  

Under the third method, direct-incurrence service connection 
can be established by showing that the disease or disability 
was incurred during or aggravated by service.  

The death certificate lists advanced multiple myeloma as the 
immediate cause of death.  No other condition was listed as 
contributing to death; and no autopsy was performed.  The 
death certificate is prima facie evidence of the cause of 
death.  

Addressing the third method first, an issue for resolution is 
whether the veteran's multiple myeloma was initially 
manifested during service or proximate thereto or whether the 
multiple myeloma was manifested to a compensable degree 
within the one-year presumptive period after service.  The 
evidentiary record indicates that there is an absence of any 
service medical records.  The earliest post-service clinical 
evidence of multiple myeloma was not until the 1990's, more 
than three decades after service.  No history of multiple 
myeloma was reported in the post-service medical records 
prior to the 1990's.  See a May 1976 National Guard 
enlistment examination report.  In a January 1994 written 
statement, a private oncologist referred to a history of low 
back pain since June 1993 and opined that "[i]t is 
impossible to state the exact date of onset of [the 
veteran's] illness, but it is likely that his myeloma has 
been present for months or even years or more prior to his 
initial presentation in June 1993."  However, it is 
significant that neither that private oncologist's statement 
nor any of the other clinical records in the claims folder 
related the veteran's multiple myeloma to service or even 
proximate to service.  Additionally, pursuant to the Board's 
remand, an October 2002 VA medical opinion was rendered as to 
the etiology of the veteran's fatal myeloma.  In that October 
2002 VA medical opinion, a physician specifically stated that 
the claims folder had been reviewed (including information as 
to the veteran's in-service x-ray technician/laboratory 
technician status; appellant's statement indicating that the 
veteran had not worn radiation exposure dosimeter badges; an 
Air Force letter pertaining to an unsuccessful search in its 
registry for radiation exposure data involving the veteran; 
and the clinical evidence of myeloma initially shown in the 
1990's) and that the veteran's fatal multiple myeloma was not 
causally or etiologically related to service.  No competent 
clinical evidence has been submitted to rebut that VA medical 
opinion's conclusion.  

Thus, based on the overwhelmingly negative clinical evidence 
including said October 2002 VA medical opinion, the Board 
concludes that it has not been shown, by competent evidence, 
that the veteran's fatal multiple myeloma was present in 
service or proximate thereto.  Multiple myeloma was initially 
medically shown decades after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
There is no continuity of symptomatology to relate the 
veteran's fatal multiple myeloma, which was initially shown 
decades after service, to his military service.  38 C.F.R. 
§ 3.303.  

Appellant argues that the veteran's December 1998 death from 
multiple myeloma was caused by in-service ionizing radiation 
exposure as a medical laboratory specialist and x-ray 
technician.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  
Here, neither the appellant nor the veteran during his 
lifetime were competent to offer medical opinion as to the 
etiology of the multiple myeloma or with respect to whether 
the veteran was actually exposed to harmful radiation during 
service, since a lay person lacks medical expertise to offer 
an opinion regarding medical relationships or diagnoses.  

The evidentiary record indicates that there is an absence of 
any service medical/personnel records or other records 
containing service radiation exposure information.  The 
veteran's DD Form 214 listed his Air Force military 
occupational specialty as medical laboratory specialist.  In 
a January 1994 application for VA disability benefits, the 
veteran initially claimed that his "multiple myeloma 
diagnosed 1-7-94 may have been caused by exposure to 
radiation while stationed at Keflavik, Iceland."  In March 
and July 1999 written statements, appellant reported that the 
veteran had been stationed as a laboratory and x-ray 
technician in Keflavik, Iceland (1955-56); Gunter Air Force 
Base, Alabama (1956-57); and Robins Air Force Base, Georgia 
(1957-58).  

Addressing the first method, although there are certain types 
of cancer which will be presumptively service-connected by 
statute, including multiple myeloma, where a radiation-
exposed veteran participated in a radiation-risk activity, it 
has neither been shown nor contended that the veteran in the 
instant case participated in a "radiation-risk activity" as 
that term is defined in 38 U.S.C.A. § 1112(c)(2)(A)-(O) and 
38 C.F.R. § 3.309(d) (onsite participation in atmospheric 
testing of nuclear weapons; the occupation of Hiroshima or 
Nagasaki, Japan, or internment as a prisoner of war in Japan; 
service prior to 1992 at a certain gaseous diffusion plant or 
area located in Kentucky or Tennessee; or service prior to 
1974 in Alaska associated with certain underground nuclear 
tests).  

Addressing the second method, 38 C.F.R. § 3.311(b)(2) 
provides a list of radiogenic diseases, including multiple 
myeloma, which will be service-connected under certain 
conditions.  In Hilkert v. West, 11 Vet. App. 284, 290 
(1998), the Court stated that 38 C.F.R. § 3.311(a)(1) 
provides that:  

In all claims in which it is established 
that a radiogenic disease first became 
manifest after service and was not 
manifest to a compensable degree within 
any applicable presumpti[on] period as 
specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.

38 C.F.R. § 3.311(a)(1).  For a claimant 
to fall initially within the purview of 
§ 3.311 for purposes of receiving 
assistance under it, he or she must 
satisfy four criteria:  (1) The presence 
of a radiogenic disease must be 
"established"; (2) the person to whom 
the regulation is to apply must have had 
"service"; (3) the radiogenic disease 
must not have been one covered as 
presumptively service connected under 
§§ 3.307 and 3.309 (otherwise the 
claimant would be entitled to presumptive 
service connection) and must have been 
manifested within the applicable 
presumption period under § 3.311(b)(5); 
and (4) the claimant must "contend" 
that the radiogenic disease was the 
result of exposure to ionizing radiation 
in service....  

The provisions of 38 C.F.R. § 3.311 (2002) provide, in part, 
instructions for the development of claims for non-
presumptive (direct) service connection based on ionizing 
radiation exposure.  Multiple myeloma is included in the list 
of radiogenic diseases set forth in 38 C.F.R. § 3.311.  The 
provisions of 38 C.F.R. § 3.311(a) state, in pertinent part, 
that if a veteran had a radiogenic disease within the 
specified time period and it is contended that the disease is 
the result of in-service ionizing radiation exposure, a 
request will be made for any available records concerning 
such exposure (to include, but not limited to, any DD Form 
1141, service medical records, and any other records which 
may contain information pertaining to in-service radiation 
dose exposure); and such records will be forwarded to the 
Under Secretary for Health for a radiation dose estimate.  

In a March 1994 Request for Information form, the RO 
requested the service department to furnish the veteran's 
personnel "201" file and "dosimetry meter reading."  The 
National Personnel Records Center (NPRC) responded the 
following month by providing a service department records 
envelope containing only a May 1976 National Guard enlistment 
examination report with attendant medical questionnaire and 
certain National Guard administrative records.  It was noted 
by NPRC on that same Request for Information form that there 
were "no other medical/dental in file."  

In an August 1999 Request for Information form, the RO 
requested NPRC to furnish the veteran's DD Form 1141, 
personnel records, and morning reports and the RO noted 
therein that it was a "possible fire-related case."  

Additionally, although some National Guard records were 
apparently incidentally obtained by NPRC in response to the 
RO's aforementioned March 1994 Request for Information form, 
and the Board in its March 2001 remand requested the RO to 
attempt to obtain certain other pertinent records, it does 
not appear that any additional relevant records are 
available.  See August 2001 NPRC computer-generated 
responses.  See also appellant's May 2002 written response, 
stating that the veteran had "signed up for a reserve unit; 
however he never served.  He was never signed (sic) to a 
unit."  

In response to the RO's September 1999 written request for a 
copy of the veteran's DD Form 1141, an official of the 
Department of the Air Force's Radiation Protection Division, 
Medical Operations Agency, Office of the Surgeon General 
(AFMOA/SGOR Radiation Protection Division) stated in a 
November 1999 letter that the Air Force's "Master Radiation 
Exposure Registry" had been contacted and that a search for 
occupational radiation exposure monitoring records was 
negative; and that decades ago, such records were on occasion 
maintained only in an individual's military health records 
and not forwarded to the Air Force's central records.  
Pursuant to the Board's March 2001 remand, and in response to 
the RO's August 2001 request for a copy of the veteran's DD 
Form 1141, an AFMOA/SGOR official's September 2001 written 
response indicated that the relevant information set out in 
said November 1999 AFMOA/SGOR letter was still valid.  
Despite contentions to the contrary, there is no indication 
that said search for the veteran's DD Form 1141 or other 
relevant records was inadequate.  It also should be pointed 
out that there is no evidence that a DD Form 1141 was in fact 
ever existent or that any radiation dosage detection devices 
were utilized during the veteran's service.  See also 
appellant's May 2002 letter, wherein she reported that 
according to a fellow serviceman who knew the veteran during 
service as an x-ray technician/laboratory technician, "they 
did not wear badges nor took precautions from radiation."  

In short, pursuant to the Board's March 2001 remand for 
additional evidentiary development, after diligent efforts by 
the RO, no records containing information as to any harmful 
in-service ionizing radiation exposure of the veteran proved 
available.  Thus, a radiation dose estimate cannot be 
rendered, because there are no pertinent records of any in-
service ionizing radiation exposure of the veteran.  See 
Soyini v. Derwinski, 1 Vet. App 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran) and 
Winters v. West, 12 Vet. App. 203, 207 (1999) (the law does 
not require a useless act).  

The Board concludes that the evidentiary record does not 
include any service records which indicate the veteran was 
actually exposed to any harmful ionizing radiation during 
service as an x-ray technician/laboratory technician; that in 
the absence of any relevant in-service records, the dosage of 
any ionizing radiation exposure would be incapable of 
determination, without resort to mere speculation; and that 
an unrebutted VA medical opinion determined that the 
veteran's multiple myeloma was not related to any incident of 
service.  Thus, to assume that the veteran was exposed to any 
in-service ionizing radiation of sufficient dosage to cause 
multiple myeloma would be to resort to mere speculation, 
which is prohibited by the doctrine of reasonable doubt.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In Gilbert, at 
1 Vet. App. 54, the Court stated that, "by reasonable doubt 
is meant one which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  

Thus, service connection for the cause of the veteran's death 
is not warranted under any applicable legal theory, for the 
aforestated reasons.  


II.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318

Except with respect to benefits under the provisions of 38 
U.S.C. § 1318...issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (1999) (effective since March 4, 1992).  

As the Court stated in Marso v. West, 13 Vet. App. 260, 265 
(1999), "Section 20.1106 was promulgated because "[t]he old 
rule [38 C.F.R. § 19.196 (1991)] was inconsistent with 38 
C.F.R. § 3.22(a)(2) which, in effect, requires that it be 
shown that there was [CUE] in prior rating decisions which 
failed to give a veteran a total disability rating for the 
required period of time in order to qualify for 
'[1318(b)(1)]' benefits."  

It should be pointed out that a final regulation pertaining 
to dependency and indemnity compensation benefits for 
survivors of certain veterans rated totally disabled at time 
of death was promulgated, effective January 21, 2000.  See 
38 C.F.R. § 3.22; 65 Fed. Reg. 3388-3392 (2000).  That final 
regulation established an interpretive rule reflecting VA's 
conclusion that 38 U.S.C. 1318(b) authorizes payment of 
dependency and indemnity compensation only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error by VA.  It was explained in supplementary information 
accompanying that rule filing that, in contrast to a 
legislative rule, an interpretive rule can "create no law 
and have no effect beyond that of the statute."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 02-7357, -7390 (Fed. Cir. 
Jan. 10, 2003), regarding a challenge to the validity of 
38 C.F.R. § 3.22 as amended January 21, 2000, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  Additionally, the 
Federal Circuit issued a revised stay order, stating that VA 
should process all dependency and indemnity compensation 
benefits claims, including "hypothetical entitlement" 
claims, except for claims under §§ 1311(a)(2) and 1318 where 
the survivor seeks to reopen a claim on the grounds of new 
and material evidence.  

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (in effect 
prior to the January 21, 2000 regulatory amendment), 
dependency and indemnity compensation benefits shall be paid 
to the surviving spouse or children in the same manner as if 
the veteran's death is service connected when the following 
conditions are met:  

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error) 
was not in receipt of but would have been 
entitled to receive compensation at the 
time of death for a service connected 
disablement that either:

	(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

	(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death.

In Marso, at 13 Vet. App. 267, the Court held that:

...the appellant in Carpenter had filed her 
claim in September 1991, and section 
20.1106 became effective in March 
1992....Therefore, the Court's decision in 
Carpenter is limited to section 1318(b) 
"entitled to receive" claims where 38 
C.F.R. § 19.196 applies....  Additionally, 
the Wingo decision continues to control 
where no final VA decision regarding the 
veteran's level of disability had been 
made which would affect a survivor's 
claim under section 1318(b)(1).  Based on 
the Court's decision today, a survivor of 
a deceased veteran is eligible for DIC 
under section 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100% 
disability rating for the statutory 
period of time, (2) the veteran would 
have been in receipt of a 100% disability 
rating for such time but for CUE in a 
final VARO or BVA decision, or (3) if 
under the specific and limited exceptions 
under Carpenter or Wingo the veteran was 
"hypothetically" entitled to a 100% 
disability rating for the required period 
of time.  

It should be explained that the "hypothetical" entitlement 
theory regarding whether a veteran would have been entitled 
to receive a total disability rating for a period of 10 or 
more years immediately preceding death, as set forth in 
Carpenter v. Gober, 11 Vet. App. 140 (1998) and Wingo v. 
West, 11 Vet. App. 307 (1998), is not applicable to the 
instant case, since (a) appellant's claim for entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 was filed after the March 1992 effective date of 
section 20.1106, and (b) the veteran had filed a claim for VA 
compensation benefits during his lifetime, but his service 
connection claim for multiple myeloma was denied by a final 
VA rating decision.  It is reiterated that in 1994, after the 
veteran's initial claim for service connection for multiple 
myeloma was filed with VA, rating decisions denied service 
connection for multiple myeloma.  After he was provided 
timely notice thereof, the veteran did not express timely 
disagreement with said rating decisions.  Final rating 
decisions may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2002).  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Smith (William A.) v. 
Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and Hodge v. West, 155 
F. 3d 1356 (Fed. Cir 1998).  An appropriate collateral attack 
on any final rating decision rendered within a relevant 
period has not been made.  

It is reiterated that at the time of the veteran's death in 
December 1998, service connection was not in effect for any 
disability.  

Thus, since it has not been shown that the veteran was in 
receipt of, or would have been entitled to receive, 
compensation at the time of death for a service connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating either from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death, 
or for a period of 10 or more years immediately preceding 
death, the appellant's claim for entitlement to dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 is 
without legal merit, and, therefore is denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  
III.  Dependents' Educational Assistance under 38 U.S.C.A., 
Chapter 35

In pertinent part, in order for an eligible person, such as a 
surviving spouse or a child of the veteran, to qualify for 
educational assistance under 38 U.S.C.A., Chapter 35, the 
veteran's death must have resulted from a service-connected 
disability or a permanent total service-connected disability 
was in existence at the date of the veteran's death.  See 38 
U.S.C.A. § 3501(a)(1)(B)(D) (West 2002); 38 C.F.R. 
§§ 3.807(a), 21.3021(a)(2) (2002).  Since the veteran's death 
did not result from a service-connected disability nor was 
service connection in effect for any disability at time of 
death as explained above in Part I of the Board's decision 
herein, the threshold requirements for educational assistance 
under 38 U.S.C.A., Chapter 35, have not been met.  

Accordingly, since the claim for dependents' educational 
assistance under 38 U.S.C.A., Chapter 35, lacks legal merit, 
the claim is denied.  See Sabonis, supra.  


ORDER

Appellant's claims for entitlement to service connection for 
the cause of the veteran's death, entitlement to dependency 
and indemnity compensation under 38 U.S.C.A. § 1318, and 
entitlement to Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35, are denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

